DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rugolo et al (US 20200321791 A1).

With respect to claim 17, Rugolo discloses a pair of wireless earbuds comprising a first earbud and a second earbud (fig.2A #200; Par.[0021] there may be one in-ear device #200A for each ear), 
the first earbud comprising: 
a first IEEE 802.15-compatible interface (Par.[0027] “Bluetooth”; fig.2B #257); 
a first internal battery (fig.2B #253; Par.[0027]); 
a first audio driver (fig.2B #223,225,227; Par.[0026]); 
a housing carrying the first IEEE 802.15-compatible interface and the first internal battery (fig.2A housing #201 carries component packages #221,241A and 241B), wherein the housing of the first earbud comprises: 
a first portion insertable into a first ear canal, the first portion carrying the first audio driver (Par.[0022] housing #201 is shaped to fit in the ear canal of a user, and holds audio package #221 which contains drivers #223,225,227); and 
a second portion carrying a magnetic interface that includes one or more magnets that (i) attach a first charging adapter (fig.2 #241B) externally to the housing of the first earbud such that the first portion remains insertable into the first ear canal when the first charging adapter is attached to the magnetic interface of the first portion and (ii) align electrodes (fig.2A #261) of the first charging adapter to electrodes of the magnetic interface (Par.[0017][0021][0024] battery package #241B may magnetically attach to the in-ear device to supply additional power via electrodes #261 during in-ear use of the device); and 
a first controller carried in the housing of the first earbud (fig.2B #247);
the second earbud comprising: 
a second IEEE 802.15-compatible interface; 
a second internal battery; 
a second audio driver; 
a housing carrying the second IEEE 802.15-compatible interface and the second internal battery, wherein the housing of the second earbud comprises: a first portion insertable into a second ear canal, the first portion carrying the second audio driver; and
a second portion carrying a magnetic interface that includes one or more magnets that (i) attach a second charging adapter externally to the housing of the second earbud such that the second portion remains insertable into the second ear canal when the second charging adapter is attached to the magnetic interface of the second portion and (ii) align electrodes of the second charging adapter to electrodes of the magnetic interface; 
a second controller carried in the housing of the second earbud (fig.2A #200; Par.[0021] there may be one in-ear device #200A for each ear therefor the components of a second earbud/in-ear device #200 are essentially the same as the first earbud/in-ear device)
Rugolo does not disclose expressly wherein the first and second controllers carried in the housing of the earbuds detect attachment of the first and second charging adapters, and cause the internal batteries of the earbuds to be charged from the charging adapter when the charging adapter is attached. 
However Rugolo discloses wherein a charging unit (fig.3A #387) detects attachment of first and second charging adapters (fig.3A #341), and supplies charging current to the batteries of the charging adapters upon detection of attachment (Par.[0038]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the attachment detection scheme implemented by the charging unit #387 of figure 3A of Rugolo, in the controller #247 of the in-ear devices #200, in order to detect attachment of the additional battery package #241B to the in the in-ear devices. The motivation for doing so would have been to initiate a charging current to the battery of the in-ear device upon detection of the additional battery package #241B.

With respect to claim 20, Rugolo discloses the pair of wireless earbuds of claim 17, wherein the first charging adapter and the second charging adapter are interchangeable between the first earbud and the second earbud (Par.[0017]).

With respect to claim 21, Rugolo discloses the pair of wireless earbuds of claim 17, wherein the first internal battery of the first earbud and the second internal battery of the second earbud are removeable, wherein the first charging adapter is swappable with the first internal battery, and wherein the second charging adapter is swappable with the second internal battery (Par.[0017]).




Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 3-11, 13-16 and 22-27 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claim language has been allowed for the reasons set forth in the Reasons for Allowance section of the Non-Final Rejection dated March 9, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654